Citation Nr: 1329258	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-33 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1983 to September 1992.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 rating decision by the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2010, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's 
claims file.  In February 2011 the Board remanded the matter 
for additional development.  

An April 2010 communication from the Veteran appears to seek 
to reopen a claim of service connection for a left shoulder 
disability.  Since the claim to reopen has not been 
adjudicated by the agency of original jurisdiction (AOJ), 
the Board does not have jurisdiction in the matter; it is 
referred to the RO for appropriate action.  


FINDING OF FACT

It is not shown that the Veteran sustained a right hip 
injury in service; a right hip disability was not manifested 
in service, and any current right hip disability is not 
shown to be related to the Veteran's service.  


CONCLUSION OF LAW

Service connection for a right hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant or her representative of any information, and any 
medical or lay evidence, not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of her claim prior to its initial 
adjudication.  A March 2007 letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  This letter also informed the 
Veteran of disability rating and effective date criteria.  
During the May 2010 hearing, the Veteran was advised, and 
expressed an awareness, of what remains needed to 
substantiate her claim.  She has had ample opportunity to 
respond/supplement the record, and has not alleged that 
notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and post-
service treatment records have been secured.  At the May 
2010 hearing, the Veteran indicated that she had been 
receiving treatment, including X-rays, for her right hip at 
McGuire VA Medical Center (VAMC) since approximately 2002 or 
2003.  The RO requested and received the Veteran's complete 
treatment record from the Richmond (McGuire) VAMC.  Those 
records are dated from August 2009 through February 2012.  
There are no records from that facility dated prior to 
August 2009.  The Veteran was examined by VA for her right 
hip disability in March 2011.  The examination is adequate 
as it includes sufficient information to make the 
dispositive finding of fact.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the matter, and that no further 
development of the evidentiary record is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  The Board finds there 
has been substantial compliance with the February 2011 
remand instructions; and that no further action is necessary 
in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-
47   (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268   (1998), where the Board's remand 
instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  VA's duty to 
assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after separation, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a claim of service connection, there must be 
evidence of a present disability; evidence of an in-service 
incurrence or aggravation of a disease or injury; and 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a). 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, and 
in Virtual VA (VA's electronic data storage system (where no 
additional relevant evidence was found), with an emphasis on 
the evidence relevant to the appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every 
piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-91 (Fed. Cir. 2000).  Accordingly, the Board will 
summarize the relevant evidence as appropriate and the 
analysis will focus on what the evidence shows, or fails to 
show, as to the claim.

The Veteran contends that she injured her right hip during 
service when she fell and tried to break her fall.  A review 
of her STRs found a March 1990 report indicating that she 
fell with her arms outstretched and was receiving treatment 
for a dislocated left shoulder.  

Postservice, the record shows that on April 2007 VA 
examination of the Veteran (for bilateral foot disorder) it 
was noted that there was no history or complaints of a right 
hip disorder as reported by the Veteran.  On October 2008 VA 
examination (for a low back disorder), the Veteran stated 
that her right hip became stiff with prolonged sitting or 
standing.  

VA treatment records beginning in August 2009 show 
complaints and assessments of right hip pain.  A September 
2010 electrodiagnostic examination report notes the Veteran 
had right hip pain, which she stated does not "bother her 
much."  A December 2010 VA outpatient primary care attending 
note shows medication (Capsaicin .025% cream) was prescribed 
for hip pain.  These records are silent regarding the 
etiology of the right hip disorder. 

At the May 2010 Travel Board hearing, the Veteran denied 
receiving any treatment for her right hip in service 
following the injury described, but reported that she had 
right hip pain during service and has had pain since her 
separation from active duty.  She testified that a doctor 
told her that her hip disability could be associated with 
her feet.  In addition, she indicated that she had been 
receiving treatment, including X-rays, for her right hip at 
a VAMC since approximately 2002 or 2003.  

On March 2011 VA examination, the Veteran reported that she 
had right hip pain since service (when she fell and 
dislocated her left shoulder).  She stated that when she 
fell, she landed on her right hip in addition to injuring 
the left shoulder.  She was treated for a shoulder injury at 
that time.  The right hip pain started hurting a few days 
later and intermittently during physical training or periods 
of prolonged walking or standing.  She stated that she never 
sought medical evaluation for right hip pain during service.  
After service she worked as a stock person stocking shelves.  
Her right hip would hurt when she stood all day, or when she 
lifted or bent to put items on the shelf.  She also noted 
right hip pain when she would lay on her right side.  X-rays 
of the right femur revealed no acute findings.  The 
diagnosis was right hip strain (with associated right hip 
pain).

It is not in dispute that the Veteran now has a right hip 
disability (right hip strain).  Such disability has been 
diagnosed and treated, by VA, since at least 2010.  However, 
a right hip disability was not documented or treated in 
service; and the Veteran does not allege otherwise.  In 
fact, she claims she was treated for a right hip disorder 
after service initially in 2002 or 2003 (at least 10 years 
after service).  Hence, service connection for such 
disability on the basis that it became manifest in service 
and has persisted, is not warranted.

What remains for consideration is whether the Veteran's 
right hip disability may somehow otherwise be related to her 
service.  To the extent she seeks to establish that she 
sustained a right hip injury during service by her own 
accounts, the Board finds those accounts not credible.  
First of all, they are self-serving.  See Pond v. West, 12 
Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Second, they are not credible.  When she fell 
in service in 1990, she did not report a right hip injury.  
After the fall, she complained of a dislocated left 
shoulder, which was treated.  She served on active duty for 
more than 21/2 years after the fall (with left shoulder 
injury) and STRs during that period are silent for any 
complaints, treatment or diagnosis of a right hip disorder.  
The first postservice notation of a right hip injury was in 
2008 (more than 15 years after service), which of itself is 
a factor weighing against a finding of service connection 
for right hip disability.  There is no competent evidence of 
record that shows or suggests that the Veteran's right hip 
disability may be related to her service.  Without any 
competent evidence of a nexus between the Veteran's right 
hip disability and her service, the preponderance of the 
evidence is against the claim.

The Veteran has suggested that her right hip disability may 
be due to her service-connected bilateral foot disability.  
At the May 2010 hearing she reported that her doctors told 
her that her right hip disorder could be related to her 
feet.  However, VA treatment records are silent for such a 
nexus.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a layperson's account of what a 
physician purportedly said is too attenuated and inherently 
unreliable to constitute medical (and competent) evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As the 
preponderance of the evidence is against this claim; there 
is no doubt remaining to be resolved.  Hence, service 
connection for a right hip disability is not warranted. See 
Gilbert, 1 Vet. App. 49, 53-56.


ORDER

Service connection for a right hip disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


